DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on December 2, 2021. Claims 1 and 3 have been amended. Claims 2 and 12-18 have been canceled.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 1, the closest prior art Langeman (US 2005/0103889 A1), Langeman (US 5,388,761) and Juidici et al. (US 6,684,959 B1) disclose most of limitations.	However, the combination of these references fails to teach elements: “manipulate calibration of the flow meter exposed to the flow of paint resin based at least in part on the signal from the linear transducer when the desired ratio of constituents is beyond a tolerable deviation between a calculated volume value and a measured volume value.” Furthermore, the Examiner found no additional reference that would render the claimed invention obvious.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.





	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752